The opinion of the court was delivered by
Johnston, C. J.:
These appeals bring up for review two judgments rendered against the defendants for personal injuries sustained by plaintiffs through the negligence of defendants.
The assignments of error made by defendants raise substantially the questions that were presented here in the case of Howard v. Motor Co., which were determined at the May session of the court. (106 Kan. 775, 190 Pac. 11.) As the result of a collision of two automobiles, one of which was driven by an employee and agent of the defendants, Lucia S. Vail and Walter Scott Vail, as well as Fanny Howard, were severely in*291jured. It was alleged that the accident and injuries resulted from driving this car at an unlawful rate of speed arid in such a way as to constitute reckless and wanton negligence. The plaintiffs in these cases were near together upon the sidewalk when the collision occurred and when one of the colliding cars was thrown with great force upon the sidewalk and against the plaintiffs. The testimony as to the agency of Miller, who was driving one of the cars, and as to the circumstances of the injuries, was substantially the same in these cases as in the one already determined. The errors assigned in the instant cases are those that were urged in the Howard case. A repetition of the objections made and of the reasons for overruling them would serve no good purpose. The evidence is deemed to be sufficient to sustain the finding that Miller, the driver, was engaged in the service of his employers when the accident occurred and the injuries were inflicted. Defendants renew their attack upon the plaintiff’s evidence and point out inconsistencies in it and portions of it that seem to them to be unreasonable and incredible, but these are matters which were properly left to and have been determined by the jury. The testimony of Miller, upon which the verdicts largely rest, is of itself sufficient to sustain the verdicts.
We have examined all the evidence and have no hesitation in holding that the findings and verdicts are sufficiently supported by the evidence.
The judgments in both cases are affirmed.